No. 12336

         I N THE SUPREME COURT O THE STATE O M N A A
                                F           F OTN

                                      1973



MARY M. FLETCHER,

                          Plaintiff,



THE CITY OF HELENA, MONTANA, a
Municipal C o r p o r a t i o n ,

                          Defendant,
.........................................
THE CITY O HELENA, MONTANA, a
          F
Municipal C o r p o r a t i o n ,

                          T h i r d - P a r t y P l a i n t i f f and A p p e l l a n t ,



THE M N A A POVER COMPANY, a
     OTN
Municipal C o r p o r a t i o n ,

                          T h i r d - P a r t Defendant and Respondent.



Appeal from:      D i s t r i c t Court of t h e F i r s t J u d i c i a l D i s t r i c t ,
                  Honorable Gordon R. B e n n e t t , Judge p r e s i d i n g .

Counsel o f Record:

    For Appellants :

           C . W. L e a p h a r t , J r . , Helena, Montana
           Keller, Reynolds & Drake, Helena, Montana
           P a u l F. Reynolds a r g u e d , Helena, Montana

    For Respondents:

           Gough, Booth, Shanahan and Johnson, Helena, Montana
           Ronald F. Waterman, a r g u e d , Helena, Montana



                                                    Submitted:           October 1, 1973

Filed:   T ; i;
          j
          n       j,yT$
M r . J u s t i c e Gene R . Daly d e l i v e r e d t h e Opinion of t h e Court.

            T h i r d p a r t y p l a i n t i f f and a p p e l l a n t t h e C i t y of Helena,
a municipal c o r p o r a t i o n , b r i n g s t h i s a p p e a l from a summary judg-
ment e n t e r e d i n t h e d i s t r i c t c o u r t of Lewis and C l a r k County i n
f a v o r of t h i r d p a r t y defendant and r e s p o n d e n t , t h e Montana Power
Company, a Montana c o r p o r a t i o n , o r d e r i n g t h a t t h e C i t y r e c o v e r
n o t h i n g from t h e Power Company by way of indemnity.
            The o r i g i n a l complaint u n d e r l y i n g t h i s c a u s e was f i l e d
on June 23, 1971, by Mary M. F l e t c h e r , p l a i n t i f f , a g a i n s t t h e
C i t y of Helena, d e f e n d a n t .     The C i t y s u b s e q u e n t l y f i l e d an answer
and t h i r d p a r t y complaint a g a i n s t t h e Montana Power Company a s
t h i r d party defendant.          T h e r e a f t e r t h e Power Company f i l e d an
answer, and b o t h t h e C i t y and t h e Power Company f i l e d motions
f o r summary judgment.            Both motions were denied.
            O February 22, 1972, p l a i n t i f f Mary M. F l e t c h e r moved
             n
t h e s e p a r a t i o n of t h e t r i a l of F l e t c h e r v. C i t y of Helena from
t h e t r i a l of C i t y of Helena v. Montana Power Company.                       The d i s -
t r i c t c o u r t g r a n t e d h e r motion and, a f t e r t r i a l by j u r y , a judg-
ment i n t h e amount of $25,000, p l u s c o s t s , was e n t e r e d i n f a v o r
of Mary M. F l e t c h e r a g a i n s t t h e C i t y of Helena.
            The C i t y t h e n f i l e d and was g r a n t e d a motion t o amend
i t s t h i r d p a r t y complaint a g a i n s t t h e Power Company.             Thereafter
b o t h t h e C i t y and t h e Power Company a g a i n f i l e d motions f o r sum-
mary judgment.          Hearing was h e l d on b o t h motions and on June 1 9 ,
1972, t h e d i s t r i c t c o u r t g r a n t e d summary judgment i n f a v o r of t h e
Power Company o r d e r i n g t h e C i t y r e c o v e r n o t h i n g by way of indemnity.
From t h a t o r d e r and judgment t h e C i t y a p p e a l s .
            The f a c t s g i v i n g r i s e t o t h i s c a u s e of a c t i o n , a s t h e y
appear from t h e r e c o r d on a p p e a l , a r e :
            On January 1 8 , 1971, i n connection w i t h t h e C i t y ' s Urban

Renewal program Mary M. F l e t c h e r was r e l o c a t e d from h e r former
r e s i d e n c e t o basement apartment #1, a t 16 112 South Park S t r e e t ,
owned by t h e C i t y of Helena.
            O o r about January 18, 1971, Lou E v e r e t t and Ed K i t t s ,
             n
employees of t h e C i t y ' s Urban Renewal department, were on t h e
premises of 16 1 / 2 South Park and e n t e r e d t h e basement a r e a of
apartment #1. They n o t i c e d an unusual odor and observed g r a y a s h
and yellow flame i n t h e sidearm h e a t e r used t o h e a t apartment #1.
I t appears t h a t E v e r e t t telephoned a r e q u e s t t o t h e Power Company
t o check t h e h e a t e r .      C i t y personnel d i d n o t n o t i f y t e n a n t s of
t h e d e f e c t , nor f o l l o w up on t h e s e r v i c e r e q u e s t , n o r r e i n s p e c t
t h e h e a t e r p r i o r t o January 25, 1971.
            Mrs. F l e t c h e r t e s t i f i e d by d e p o s i t i o n :   that shortly a f t e r
she moved i n t o apartment #1 she made a c a l l complaining of l a c k
of h e a t ; t h a t she b e l i e v e d she c a l l e d t h e Power Company r a t h e r than
t h e C i t y , b u t was u n c e r t a i n of t h i s f a c t and of t h e d a t e ; t h a t
a f t e r t h e Power Company s e r v i c e man came t o "check t h e heat",                         she
was warm and comfortable and n o t i c e d no gas fumes o r o t h e r p e c u l i a r
odors i n h e r apartment.
            John Larson, a serviceman f o r t h e Power Company, t e s t i f i e d
by d e p o s i t i o n t h a t he performed one s e r v i c e c a l l t o 16 112 South
Park on January 19, 1971, a t approximately 11:30 a.m.                                    There i s
a ' c o n f l i c t between t h e l i t i g a n t s a s t o whether t h e s e r v i c e c a l l
was made on January 19 o r 20, and whether i t was i n response t o
t h e r e q u e s t of Mrs. F l e t c h e r o r M r . E v e r e t t , o r both.           The c o n f l i c t
i s immaterial t o t h e i s s u e on a p p e a l .            Larson s t a t e d he i n q u i r e d
a t apartment #1 and was t o l d by an e l d e r l y l a d y t h a t t h e r e was n o t
enough h e a t .      He then found t h e sidearm h e a t e r , and i n h i s words:
            "Well, I opened t h e h e a t e r door t o s e e what t h e
            problem was. The flame was b l u e b u t i t w a s n ' t
            a s t r u e a b l u e a s I l i k e t o s e e . The burner i t -
            s e l f had some w h i t e a s h        --  I guess you'd s a y          --
            small w h i t e a s h on some of t h e c o i l s and on t h e
            b u r n e r , which accumulates over a p e r i o d of time
            from n a t u r a l g a s . I t ' s common. I removed t h e
            burner      --  I s h u t t h e gas o f f and removed t h e b u r n e r
            and cleaned t h e p o r t s out and I turned t h e a q u a s t a t
            up. I c o u l d n ' t s e e how many degrees o r anything.
            I t was u n l e g i b l e . And then a f t e r I r e p l a c e d t h e
            b u r n e r , I l i t i t , a d j u s t e d t h e flame, brought a
            w i r e up i n s i d e t h e v e n t u r i t o make s u r e e v e r y t h i n g
            was c l e a n , and i t looked good. So I c l o s e d t h e
            door and I h e l d a match toward t h e t o p of t h e h e a t e r
            around t h e b u r n e r . W do t h a t t o check t o s e e i f
                                             e
            t h e chimney i s drawing and t h e match remained l i g h t e d .
            I t d i d n ' t go o u t . Then I f e l t around i t v i t h my
            hands and t h e r e was no appearance of any blockage a t
            a l l s o t h e n I l e f t . 11
            Larson s t a t e d he c o u l d smell no odor of burned o r un-
burned gas i n t h e a r e a .            Larson had no f u r t h e r c o n t a c t w i t h t h i s
sidearm h e a t e r p r i o r t o January 25, 1971, n o r d i d anyone e l s e
from t h e Power Company.
            O January 25, 1971, Mary M. F l e t c h e r and two persons n o t
             n
p a r t i e s t o t h e b a s i c a c t i o n were found i n h e r apartment overcome
by fumes from a n a t u r a l gas o p e r a t e d sidearm h e a t e r i n t h e basement
of t h e apartment b u i l d i n g .           Mary F l e t c h e r s u r v i v e d ; t h e two o t h e r
persons d i d n o t .
            Subsequent t o t h e a c c i d e n t on January 25, 1971, t h e C i t y
                    II
procured two             e x p e r t " i n s p e c t i o n s of t h e sidearm h e a t e r .       Val
Ketchum, an employee of a Helena f i r m which i n s t a l l s and r e p a i r s
gas a p p l i a n c e s , t e s t i f i e d he found t h e v e n t p i p e from t h e h e a t e r
r a n h o r i z o n t a l l y approximately 13 112 f e e t and was concealed i n
the floor.        He s t a t e d t h i s v i o l a t e d a c c e p t e d i n s t a l l a t i o n p r a c t i c e s ,
which he s a i d would permit a maximum l a t e r a l vent of two f e e t ,
for this particular installation.                         His i n s p e c t i o n r e v e a l e d t h e
                         11
f l u e pipe was          n i n e t y p e r c e n t o r b e t t e r plugged", and t h e
accumulation o r blockage had been b u i l d i n g up f o r an extended
p e r i o d of time.          He s t a t e d f l u e blockage would cause a back d r a f t ,
sending t h e p r o d u c t s of combustion back i n t o t h e f u r n a c e room
and t h a t an open f l u e w i t h a proper d r a f t would t a k e t h e products
of combustion o u t through t h e chimney, even i f t h e h e a t e r were

improperly a d j u s t e d o r m a l f u n c t i o n i n g .
            The e x p e r t testimony of John Knicely, a chemical e n g i n e e r ,
g e n e r a l l y concurred w i t h t h e f i n d i n g s and o p i n i o n s of Val Ketchum.
Knicely t e s t i f i e d : t h a t t h e h e a t e r b u r n e r was improperly a d j u s t e d ,
g i v i n g o f f one thousand p a r t s per m i l l i o n carbon monoxide; t h a t
t h e v e n t f l u e from t h e h e a t e r r a n h o r i z o n t a l l y about 1 f e e t more t h a n
                                                                                  1
s a f e t y p e r m i t t e d ; and t h a t f l u e blockage had taken p l a c e over a long
period of time, which prevented the carbon monoxide from escaping
into the atomosphere.
           On appeal the sole issue presented is whether the district
court erred in granting summary judgment in favor of the Power
Company ordering the City recover nothing by way of indemnity.
           A definitive statement of the law of indemnity appears
in the District Court opinion by the Hon. William J. Jameson
in Great Northern Railway Company v. United States, D. Mont. 1960,
187 F. Supp. 690,693,694:
           I1
               In the absence of any Montana cases in point,
           I assume that the Montana court will follow the
           common-law rule that joint tortfeasors are not
           entitled to contribution from each other. 'In
           the absence of legislation, courts exercising a
           common-law jurisdiction have generally held that
           they cannot on their own initiative create an
           enforceable right of contribution as between
           tortfeasors. 1 Halcyon Lines v. Haenn Ship Ceiling
           & Refitting Corp. 1952, 342 U.S. 282, 72 S.Ct.
           277, 279, 96 L.Ed. 318. The common law rule was
           followed by the California Court in Forsythe v.
           Los Angeles Railway Co., 1906, 149 Cal. 572, 87
           P. 24. If the parties here were in pari delicto,
           there is no right of recovery on the part of the
           plaintiff. I I
Footnote 7 following the above quoted paragraph in that case
states :
           11
            This rule is stated in Restatement, Restitution
           $ 102: IWhere two persons acting independently or
           jointly, have negligently injured a third person
           or his property for which injury both became liable
           in tort to the third person, one of them who has
           made expenditures in the discharge of their liability
           is not entitled to contribution from the other. I I1
           [See also 42 C.J.S. Indemnity $27, p. 6051
Judge Jameson then went on to say:
           II
             The rule permitting indemnity against the I princi-
           pal offender' has been recognized in a variety of
           circumstances, and varied terminology has been used
           in describing the nature of the relationship of the
           respective parties. This is well expressed in United
           States v. Savage Truck Line, Inc., 4 Cir., 1953, 209
           F.2d 442,446, 44 A.L.R.2d 984, where the court said:
           t
             In the infinite variety of circumstances where in-
           demnity has been sought the courts have used various
           terms to distinguish between the grade of fault at-
           tributable to the participating wrongdoers so as to
           justify the imposition of the entire loss on the one
           who is regarded as the principal offender. The acts
           of the parties are variously contrasted as positive
           or negative * * 7k and as active and passive *    9~
           or as primary and secondary * 9; *; and sometimes one
             p a r t y i s s a i d t o have been merely c o n s t r u c t i v e l y
             l i a b l e and t h e r e f o r e e n t i t l e d t o indemnity from
             t h e a c t u a l wrongdoer 9       ;  **      I h a t e v e r t h e terminology,
             t h e i n q u i r y i s always whether t h e d i f f e r e n c e i n t h e
             g r a v i t y of t h e f a u l t s of t h e p a r t i c i p a n t s i s s o
             g r e a t a s t o throw t h e whole l o s s upon one. I n such
             e v e n t t h e r e i s c o n t r i b u t i o n i n t h e extreme form of
             indemnity. "'
             The C i t y contends t h a t t h e r e was evidence b e f o r e t h e
d i s t r i c t c o u r t upon which a j u r y might w e l l b a s e a f a c t u a l d e t e r -
mination t h a t t h e Power Company was n e g l i g e n t i n i t s performance
of i t s s e r v i c e c a l l on t h e sidearm h e a t e r .              This point i s not well
taken.       As was s t a t e d i n I n r e Standard O i l Company of C a l i f o r n i a ,
N.D.    Cal. 1971, 325 F.Supp.                 388, 391:
             1l
               The u n i v e r s a l r u l e i s t h a t , when two o r more
             c o n t r i b u t e by t h e i r wrongdoing t o t h e i n j u r y of
             a n o t h e r , t h e i n j u r e d p a r t y may r e c o v e r from a l l
             of them i n a j o i n t a c t i o n o r he may pursue any
             one of them and r e c o v e r from him, i n which c a s e
             t h e l a t t e r i s n o t e n t i t l e d t o indemnity from
             t h o s e who, w i t h him, caused t h e i n j u r y . F i d e l i t y
             & C a s u a l t y Co. of N.Y. v. J. A. Jones Const. Co.,
             325 F.2d 605, 611 ( 8 t h C i r . 1963) ,"
             T h e r e f o r e t h e i s s u e b e f o r e us i s n o t whether t h e Power
Company was n e g l i g e n t ; b u t whether o r n o t t h e C i t y was n e g l i g e n t
and, i f s o , whether o r n o t t h e n e g l i g e n c e of t h e C i t y d i d a s a
m a t t e r of law c o n s t i t u t e a c t i v e n e g l i g e n c e .
             S e c t i o n 42-201, R.C.M.           1947, p r o v i d e s t h a t a l e s s o r of a
b u i l d i n g f o r human o c c u p a t i o n must "put i t i n t o a c o n d i t i o n f i t
f o r such o c c u p a t i o n , and r e p a i r a l l subsequent d i l a p i d a t i o n s         * * *"
t o so maintain i t .            The municipal code of t h e C i t y p r o v i d e s i n
s e c t i o n 4-5-2 e t seq. t h a t t h e c i t y e n g i n e e r i s a gas i n s p e c t o r
empowered t o i n s p e c t a l l g a s equipment; t h a t a l l gas consuming
a p p l i a n c e s must be p r o p e r l y vented t o a s u i t a b l e f l u e ; and, t h a t
upon d i s c o v e r y of a dangerous c o n d i t i o n t h e g a s must be o r d e r e d
t u r n e d o f f u n t i l t h e consumer c o r r e c t s t h e dangerous c o n d i t i o n .
             W hold t h e d i s t r i c t c o u r t upon t h e undisputed f a c t s b e f o r e
              e
                                                                                               1l
i t made t h e only d e t e r m i n a t i o n p o s s i b l e .        Perhaps t h e term        active
n e g l i g e n c e " i s c o n f u s i n g i n t h e i n s t a n t c a s e because t h e C i t y ' s
a c t i v e n e g l i g e n c e i s p r e d i c a t e d on a c t s of omission.       A concise
s t a t e m e n t of t h e law a p p l i c a b l e i n an analogous indemnity s i t u a t i o n
i s found i n Bush Terminal Bldgs. Co. v. Luckenbach Steamship


            IIThe c u l p a b i l i t y of t h e person seeking indemnity
            determines whether recovery w i l l be allowed a g a i n s t
            a j o i n t t o r t f e a s o r , A r i g h t t o implied indemnity
            does n o t e x i s t i f a d e f e n d a n t ' s conduct was --t i v e .
                                                                          ac
             [Citing cases]
            1I
              Acts of omission c o n s t i t u t e a c t i v e n e g l i g e n c e a s
            w e l l a s a c t s of commission [ C i t i n g c a s e s ] and where
            defendant i s a l l e g e d t o have p a r t i c i p a t e d i n o r
            1
              concurred i n t h e wrong which caused t h e damages'
            -
            t h e r e i s no r i g h t t o recovery over [ C i t i n g c a s e ] .
            Moreover, where t h e r e i s a charge of n o t i c e , a
            f a i l u r e t o perform t h e duty t o i n s p e c t may n o t be
            deemed mere p a s s i v e negligence. 11
            Here, t h e C i t y , a f t e r a c t u a l n o t i c e of a d e f e c t i n t h e
sidearm h e a t e r , took no s t e p s : t o a s c e r t a i n what d e f e c t s e x i s t e d ;
t o inform t h e Power Company of t h e n a t u r e of t h e d e f e c t s i t was
aware o f ; t o warn t h e t e n a n t s of t h e dangerous c o n d i t i o n ; o r even,
t o follow-up i n determining whether o r when a s e r v i c e c a l l had
been made.
            The testimony of t h e C i t y ' s e x p e r t w i t n e s s e s Knicely and
Icetchum e s t a b l i s h e d t h a t "but f o r " t h e blocked f l u e t h e asphyxia-
t i o n would n o t have occurred.              There was no evidence b e f o r e t h e
d i s t r i c t c o u r t t o c o n t r a d i c t o r r e f u t e t h i s testimony.   This was
s u f f i c i e n t t o e s t a b l i s h proximate c a u s a t i o n a s a m a t t e r of law.
DeVerniero v. Eby,           - .- -*
                              Mont                    496 P.2d 290, 29 St.Rep. 273.
            The C i t y ' s c o n t e n t i o n t h a t proximate c a u s a t i o n was a
d i s p u t e d f a c t n o t proper f o r summary judgment i s w i t h o u t m e r i t .
65 C.J.S.        Negligence 5 110, provides:
            "The negligence of t h e defendant need n o t be
            t h e s o l e cause of t h e i n j u r y , i t b e i n g s u f f i -
            c i e n t t h a t i t was one of t h e e f f i c i e n t causes
            t h e r e o f , w i t h o u t which t h e i n j u r y would n o t
            have r e s u l t e d ; b u t i t must appear t h a t t h e neg-
            l i g e n c e of t h e person sought t o be charged was
            r e s p o n s i b l e f o r a t l e a s t one of the causes re-
            s u l t i n g i n t h e i n j u r y . * + 9;
                                                      :

            "It i s g e n e r a l l y considered t h a t t h e r e may be
            more than one proximate cause of an a c c i d e n t
            o r i n j u r y , t h a t each of t h e c o n c u r r e n t e f f i c i e n t
            causes c o n t r i b u t i n g d i r e c t l y t o t h e a c c i d e n t o r
            i n j u r y i s a proximate cause t h e r e o f , and t h a t t h e
            e x i s t e n c e of one proximate cause of an a c c i d e n t
            o r i n j u r y does n o t excuse a n o t h e r proximate cause.
            There i s , however, some a u t h o r i t y r e j e c t i n g t h e
              t h e o r y t h a t t h e r e may be two o r more proximate
              c a u s e s of an i n j u r y and h o l d i n g t h a t t h e r e can
              be b u t one proximate c a u s e . I n any e v e n t , two
              o r more s e p a r a t e and d i s t i n c t a c t s of n e g l i g e n c e
              o p e r a t i n g c o n c u r r e n t l y may c o n s t i t u t e t h e p r o x i -
              mate cause of an i n j u r y . I I
The second paragraph of t h e above q u o t a t i o n amounts t o a d i s t i n c -
t i o n w i t h o u t a d i f f e r e n c e s i n c e under e i t h e r t h e o r y l i a b i l i t y
results.           65 C. J . S . Negligence           §   1 1( I ) , p r o v i d e s :
                                                           1
              11
                A i n t e r v e n i n g c a u s e which brealcs t h e c h a i n of
                  n
              c a u s a t i o n from t h e o r i g i n a l n e g l i g e n t a c t o r
              omission w i l l be regarded a s t h e proximate c a u s e
              r e l i e v i n g t h e o r i g i n a l wrongdoer of l i a b i l i t y ;
              b u t t h e mere f a c t t h a t o t h e r f o r c e s have i n t e r -
              vened between t h e d e f e n d a n t ' s n e g l i g e n c e and t h e
               lai in tiff's i n j u r y does n o t a b s o l v e t h e defendant
              where t h e i n j u r y was t h e n a t u r a l and probable
              consequence of t h e o r i g i n a l wrong and might r e a -
              sonably have been f o r e s e e n .


              11
                N n e g l i g e n c e i s i n s u l a t e d a s long a s i t p l a y s
                 o
              a s u b s t a n t i a l and proximate p a r t i n t h e i n j u r y .
              I f t h e o r i g i n a l a c t i s wrongful and would n a t u r a l l y ,
              a c c o r d i n g t o t h e o r d i n a r y c o u r s e of e v e n t s , prove
              i n j u r i o u s t o o t h e r s , and does r e s u l t i n i n j u r y
              through t h e i n t e r v e n t i o n of o t h e r c a u s e s n o t wrong-
              f u l , t h e i n j u r y w i l l be r e f e r r e d t o a s t h e wrongful
              c a u s e , p a s s i n g through t h o s e which were i n n o c e n t .
              Moreover, a wrongdoer may n o t r i d himself of respon-
              s i b i l i t y f o r i n j u r y h i s own f a u l t was enough t o c a u s e
              merely by s u g g e s t i n g a p o s s i b i l i t y t h a t t h e f a u l t of
              someone e l s e might have i n t e r v e n e d . I n o t h e r words,
              an i n t e r v e n i n g c a u s e w i l l n o t r e l i e v e from l i a b i l i t y
              where t h e p r i o r n e g l i g e n c e was t h e e f f i c i e n t c a u s e
              of t h e i n j u r y . 11
              I n p o i n t of f a c t , t h e c o n s i d e r a t i o n s determining a c t i v e
v e r s u s p a s s i v e n e g l i g e n c e a r e analogous and i n t e r r e l a t e d t o t h o s e
c o n s i d e r a t i o n s which a r e d e t e r m i n a t i v e of t h e e x i s t e n c e of i n t e r -
vening s u p e r s e d i n g c a u s e . 2 Restatement of T o r t s 2d, $ $ 440-443.
I n d e m n i f i c a t i o n r e q u i r e s t h e would be indemnitee be f r e e from any
a c t i v e negligence contributing t o t h e i n j u r y causing accident.
Smith v. Pennsylvania-Reading Seashore L i n e s , 355 F.Supp.                                      1176.
              I n t h e i n s t a n t c a s e , on t h e u n d i s p u t e d f a c t s b e f o r e t h e
d i s i : r i c t c o u r t , r e a s o n a b l e minds could n o t d i f f e r on t h e f a c t t h e
C i t y was a c t i v e l y n e g l i g e n t and t h a t a c t i v e n e g l i g e n c e c o n t r i b u t e d
d i r e c t l y and proximately t o t h e a c c i d e n t c a u s i n g Mary ~ l e t c h e r ' s
injury    .
         The judgment and o r d e r of t h e d i s t r i c t c o u r t a r e
affirmed.




                                                    Justice




    Hon. Paul G. atf field, D i s t r i c t
    Judge, s i t t i n g f o r J u s t i c e John
    Conway Harrison.